SUMMARY ORDER

UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, AND DECREED that the district court’s June 21, 2018, order is AFFIRMED.
Appellant Nataraj an Venkataram, pro se, appeals from the district court’s June 21, 2013, order imposing contempt sanctions for his failure to comply with a court order. We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
We review an order imposing a sanction for an abuse of discretion. See Chambers v. NASCO, Inc., 501 U.S. 32, 50, 111 S.Ct. 2123, 115 L.Ed.2d 27 (1991); cf. Corroon v. Reeve, 258 F.3d 86, 92 (2d Cir.2001). “Due process requires that courts provide notice and opportunity to be heard before imposing any kind of sanctions.” Schlaifer Nance & Co., Inc. v. Estate of Warhol, 194 F.3d 323, 334 (2d Cir.1999) (internal quotation marks and alteration omitted; emphasis in original). The district court gave Venkataram notice of its intent to impose a sanction and the opportunity to comply with its order, and thus met the basic due process requirements.
“A court may hold a party in civil contempt only if there is a clear and unambiguous order, noncompliance is proved clearly and convincingly, and the defendant has not been reasonably diligent and energetic in attempting to accomplish what was ordered.” Drywall Tapers & Pointers of Greater N.Y. v. Local 530 of Operative Plasterers & Cement Masons Int’l Ass’n, 889 F.2d 389, 394 (2d Cir.1989) (internal quotation marks omitted). Here, the district court clearly and unambiguously ordered Venkataram to execute an unmodified form releasing funds held in his name in the State Bank of India in order to satisfy the judgment against him. Venkataram did not comply, or attempt to comply, apart from executing a modified version of the form that would not have resulted in turnover of the funds. Accordingly, Venkataram was clearly in contempt.
A district court is vested with wide discretion to force a party in contempt to comply with a court order. Vuitton et Fils S.A. v. Carousel Handbags, 592 F.2d 126, 130 (2d Cir.1979). The district court acted well within that discretion in imposing a fine of $50 per day, to be deducted from Venkataram’s prison account when it has a balance of more than $25. Civil confinement was not available, since Venkataram is already serving a prison sentence for the underlying criminal offenses. A fine not taken from Venkataram’s prison account would be unlikely to force compliance, since the record does not show that he has any other reachable assets, and those assets would be used to satisfy the judgment against him in any event. Finally, the district court’s order allows Venkataram to keep $25 in his prison account, which— despite his arguments to the contrary—is sufficient to satisfy his basic needs.
We have considered all of Venkataram’s remaining arguments, including those contained in a motion for expedited relief that was referred to this panel, and have concluded that they are without merit. Accordingly, we hereby AFFIRM the district court’s June 21, 2013, order, and DENY the motion for relief.